81726: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-00720: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 81726


Short Caption:GILMAN VS. TOLLCourt:Supreme Court


Related Case(s):78333, 81583, 81874


Lower Court Case(s):Storey Co. - First Judicial District - 18TRT000011EClassification:Civil Appeal - General - Other


Disqualifications:Case Status:Disposition Filed/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:09/11/2020 / Wasick, DavidSP Status:Completed


Oral Argument:Oral Argument Location:


Submission Date:12/01/2021How Submitted:On Briefs








+
						Party Information
					


RoleParty NameRepresented By


Appellant/Cross-RespondentLance GilmanGus W. Flangas
							(Former)
						
							(Flangas Dalacas Law Group, Inc.)
						Courtney G. Forster
							(Gunderson Law Firm)
						Jessica K. Peterson
							(Former)
						
							(Flangas Dalacas Law Group, Inc.)
						


Respondent/Cross-AppellantSam TollLuke A. BusbyJohn L. Marshall





Docket Entries


DateTypeDescriptionPending?Document


09/01/2020Filing FeeFiling Fee due for Appeal. (SC)


09/01/2020Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (SC)20-32267




09/01/2020Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days. (SC)20-32271




09/10/2020Filing FeeFiling Fee Paid. $250.00 from Flangas McMillan Law Group.  Check no. 1662. (SC)


09/10/2020Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. Docketing Statement mailed to counsel for appellant - due: 21 days. (SC)20-33359




09/11/2020Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: David Wasick. (SC)20-33513




10/01/2020Docketing StatementFiled Appellant's Civil Docketing Statement. (SC)20-36082




10/01/2020Notice/OutgoingIssued Notice to Provide Proof of Service on Settlement Judge, (SC)20-36151




10/06/2020Notice/IncomingFiled Appellant's Proof of Service on Settlement Judge. (SC)20-36672




10/20/2020Settlement Program ReportFiled ECAR/Not Appropriate for Settlement Program. This case is not appropriate for mediation.  Case Nos. 81583/81726/81874. (SC).20-38342




10/21/2020Settlement Order/ProceduralFiled Order Consolidating Appeals, Removing From Settlement Program/Briefing Reinstated. This appeal is removed from the settlement program.  Appellant(s): 14 days transcript request; 90 days opening brief.  Nos. 81583/81726/81874.  (SC)20-38575




10/27/2020Filing FeeFiling Fee Due on Cross-Appeal (Sam Toll).  Nos. 81583/81726/81874.  (SC)


10/27/2020Notice of Appeal DocumentsFiled Notice of Cross-Appeal (Sam Toll).  Nos. 81583/81726/81874.  (SC)20-39324




10/27/2020Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee on Cross-Appeal. No action will be taken on this matter until filing fee is paid. Due Date: 10 days.  Nos. 81583/81726/81874.  (SC)20-39326




10/29/2020Filing FeeFiling Fee Paid. $250.00 from Luke Busby, LTD. Check No. 814. Nos. 81583/81726/81874. (SC)


11/02/2020Order/ProceduralFiled Order to Show Cause.  Appellant's Response due:  30 days.  .  Respondent may file any reply within 14 days from the date that appellant's response is served.  The deadlines for filing documents in this appeal shall be suspended pending further order of this court.  Nos. 81583/81726/81874.  (SC)20-39814




11/03/2020Docketing StatementFiled Respondent/Cross-Appellant's Docketing Statement Civil Appeals.  Nos. 81583/81726/81874.  (No. 81874).  (SC)20-40071




11/09/2020Docketing StatementFiled Appellant/Cross-Respondent's Docketing Statement Civil Appeals. Nos. 81583/81726/81874. (No. 81874). (SC)20-40986




12/02/2020MotionFiled Appellant's Response to Order to Show Cause. Nos. 81583/81726/81874 (SC)20-43650




12/03/2020MotionFiled Respondent/Cross-Appellant's Reply to Response to Order to Show Cause. Nos. 81583/81726/81874.  (SC)20-43904




12/16/2020Order/ProceduralFiled Order Dismissing Appeal. "The appeal in Docket No. 81583 is dismissed." The briefing schedule is reinstated as follows. Appellant shall have 14 days from the date of this order to file and serve the transcript request form or certificate of no transcript request in Docket Nos. 81726 and 81874. Appellant shall have 60 days from the date of this order to file and serve a single opening brief and an appendix. SNP20 - MG/LS/AS. Nos 81583/81726/81874. SC)20-45486




12/29/2020Transcript RequestFiled Certificate of No Transcript Request.  Nos. 81726/81874.  (SC)20-46856




12/29/2020Transcript RequestFiled Certificate of No Transcript Request. Nos. 81726/81874. (SC)20-46875




12/31/2020MotionFiled Respondent/Cross-Appellant's Motion to Require Appeal Bond. Nos. 81726/81874. (SC)20-47090




01/15/2021Order/ProceduralFiled Order Granting Motion.  Appellant/cross-respondent shall have 7 days from the date of this order to comply with NRAP 7, if he has not already done so, and provide this court with written proof of compliance.  Nos. 81726/81874.  (SC)21-01401




02/09/2021Order/Clerk'sFiled Order Granting Telephonic Extension. Appellant's Opening Brief and Appendix due:  March 2, 2021.  Nos. 81726/81874.  (SC)21-03812




03/02/2021BriefFiled Appellant/Cross-Respondent's Opening Brief. Nos. 81726/81874. (STRICKEN PER 5/20/21 ORDER). (SC)


03/02/2021AppendixFiled Appendix to Opening Brief. (REJECTED PER NOTICE ISSUED ON 3/3/21). Nos. 81726/81874. (SC)


03/02/2021AppendixFiled Appendix to Opening Brief. (REJECTED PER NOTICE ISSUED ON 3/3/21). Nos. 81726/81874. (SC)


03/02/2021AppendixFiled Appendix to Opening Brief. (REJECTED PER NOTICE ISSUED ON 3/3/21). Nos. 81726/81874. (SC)


03/02/2021AppendixFiled Appendix to Opening Brief. (REJECTED PER NOTICE ISSUED ON 3/3/21). Nos. 81726/81874. (SC)


03/02/2021AppendixFiled Appendix to Opening Brief. (REJECTED PER NOTICE ISSUED ON 3/3/21). Nos. 81726/81874. (SC)


03/02/2021AppendixFiled Appendix to Opening Brief. (REJECTED PER NOTICE ISSUED ON 3/3/21). Nos. 81726/81874. (SC)


03/02/2021AppendixFiled Appendix to Opening Brief. (REJECTED PER NOTICE ISSUED ON 3/3/21). Nos. 81726/81874. (SC)


03/02/2021AppendixFiled Appendix to Opening Brief. (REJECTED PER NOTICE ISSUED ON 3/3/21). Nos. 81726/81874. (SC)


03/02/2021AppendixFiled Appendix to Opening Brief. (REJECTED PER NOTICE ISSUED ON 3/3/21). Nos. 81726/81874. (SC)


03/03/2021Notice/OutgoingIssued Notice of Deficient Appendix. Corrected appendix due: 5 days. Nos. 81728/81874 (SC)21-06196




03/05/2021AppendixFiled Joint Appendix. Vols. 1-6. (STRICKEN PER 5/20/21 ORDER).  Nos. 81726/81874 (SC)


03/05/2021AppendixFiled Joint Appendix. Vols. 7- 12. (Volume 7 starts with Exhibit, no cover page or index). (STRICKEN PER 5/20/21 ORDER). Nos. 81726/81874. (SC)


03/05/2021AppendixFiled Joint Appendix. Vol. 13. (STRICKEN PER 5/20/21 ORDER).  Nos. 81726/81874. (SC)


03/08/2021AppendixFiled Amended Joint Appendix. Vol. 7. (STRICKEN PER 5/20/21 ORDER).  Nos. 81726/81874 (SC)


03/08/2021MotionFiled Respondent/Cross-Appellant's Motion to Dismiss Appeal. Nos. 81726/81874 (SC)21-06654




03/17/2021MotionFiled Appellant/Cross-Respondent's Motion to Extension of Time to Respond to Respondent/Cross-Appellant's Motion to Dismiss. Nos. 81726/81874 (SC)21-07775




03/18/2021MotionFiled Respondent/Cross-Appellant's Response to Motion for Extension of Time to Respond to Motion to Dismiss Appeals. Nos. 
81726/81874. (SC)21-07847




03/26/2021Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Respondent/Cross-Appellant's Answering Brief on Appeal and Opening Brief on Cross-Appeal due: April 15, 2021. Nos. 81726/81874 (SC).21-08713




03/31/2021MotionFiled Appellant/Cross-Respondent's Opposition to Respondent/Cross-Appellant (Sam Toll's) Motion to Dismiss Appeals. Nos. 81726/81874. (SC)21-09384




04/02/2021MotionFiled Respondent/Cross-Appellant's Reply to Motion to Dismiss. Nos. 81726/81874 (SC)21-09576




04/02/2021Order/ProceduralFiled Order Granting Motions. Appellant/cross-respondent (appellant) has filed an untimely motion for an extension of time to file an opposition to the motion to dismiss.  Respondent/cross-appellant (respondent) opposes the motion. The motion is granted. The opposition was filed on March 31, 2021.  Respondent shall have 7 days from the date of this order to file and serve any reply in support of the motion to dismiss. Respondent's countermotion for an extension of time to file the combined answering brief on appeal and opening brief on cross-appeal is granted.  NRAP 31(b)(3).  Respondent shall have until May 3, 2021, to file and serve the combined brief.  Nos. 81726/81874 (SC)21-09590




04/16/2021Order/ProceduralFiled Order.  Notwithstanding appellant's failure to comply with this court's January 15 order, but based upon the information appellant has provided to this court, appellant shall have 7 days from the date of this order to demonstrate that the documents attached to the opposition relate to the appeal bonds for these appeals, and that the bond for each appeal has been paid.  Nos. 81726/81874.  (SC)21-11093




04/22/2021MotionFiled Appellant/Cross-Respondent's Response to Order dated April, 16, 2021. Nos. 81726/81874 (SC)21-11688




04/30/2021BriefFiled Respondent/Cross-Appellant's Answering Brief on Appeal and Opening Brief on Cross-Appeal. (STRICKEN PER 5/20/21 ORDER).  Nos. 81726/81874. (SC)


04/30/2021AppendixFiled Respondent/Cross-Appellant's Index to Appendix. (STRICKEN PER 5/20/21 ORDER).  Nos. 8726/81874 (SC)


04/30/2021AppendixFiled Respondent/Cross-Appellant's Appendix to Answering Brief. Vol. 1. (STRICKEN PER 5/20/21 ORDER).  Nos. 81726/81874 (SC)


04/30/2021AppendixFiled Respondent/Cross-Appellant's Appendix to Answering Brief. Vol. 2. (STRICKEN PER 5/20/21 ORDER).  Nos. 81726/81874 (SC)


04/30/2021AppendixFiled Respondent/Cross-Appellant's Appendix to Answering Brief. Vol. 3. (STRICKEN PER 5/20/21 ORDER). Nos. 81726/81874 (SC)


04/30/2021AppendixFiled Respondent/Cross-Appellant's Appendix to Answering Brief. Vol. 4. (STRICKEN PER 5/20/21 ORDER). Nos. 81726/81874 (SC)


04/30/2021AppendixFiled Respondent/Cross-Appellant's Appendix to Answering Brief. Vol. 5. (STRICKEN PER 5/20/21 ORDER). Nos. 81726/81874 (SC)


04/30/2021AppendixFiled Respondent/Cross-Appellant's Appendix to Answering Brief. Vol. 6. (STRICKEN PER 5/20/21 ORDER).  Nos. 81726/81874 (SC)


04/30/2021AppendixFiled Respondent/Cross-Appellant's Appendix to Answering Brief. Vol. 7. (STRICKEN PER 5/20/21 ORDER). Nos. 81726/81874 (SC)


04/30/2021AppendixFiled Respondent/Cross-Appellant's Appendix to Answering Brief. Vol. 8. (STRICKEN PER 5/20/21 ORDER). Nos. 81726/81874 (SC)


04/30/2021AppendixFiled Respondent/Cross-Appellant's Appendix to Answering Brief. Vol. 9. (STRICKEN PER 5/20/21 ORDER).  Nos. 81726/81874 (SC)


04/30/2021AppendixFiled Respondent/Cross-Appellant's Appendix to Answering Brief. Vol. 10. (STRICKEN PER 5/20/21 ORDER).  Nos. 81726/81874 (SC)


04/30/2021AppendixFiled Respondent/Cross-Appellant's Appendix to Answering Brief. Vol. 11.  (STRICKEN PER 5/20/21 ORDER). Nos. 81726/81874 (SC)


04/30/2021AppendixFiled Respondent/Cross-Appellant's Appendix to Answering Brief. Vol. 12. (STRICKEN PER 5/20/21 ORDER).  Nos. 81726/81874 (SC)


04/30/2021AppendixFiled Respondent/Cross-Appellant's Appendix to Answering Brief. Vol. 13.  (STRICKEN PER 5/20/21 ORDER). Nos. 81726/81874 (SC)


05/20/2021Order/ProceduralFiled Order. Because appellant does not demonstrate that the documents attached to his opposition related to the appeal bond in Docket No. 81874 and that the appeal bond had been paid, we grant the motion to dismiss as it relates to that appeal, and we dismiss the appeal in Docket No. 81874.  we decline to dismiss the appeal in Docket No. 81726 at this time.  Instead, respondent's alternative request for relief is granted to the following extent.  The clerk shall strike the opening brief and appendix filed on March 2, 5, and 8, 2021, as well as the combined brief and appendix filed on April 30, 2021.  Appellant shall have 7 days from the date of this order to file and serve an amended opening brief and appendix that fully comply with all applicable procedural rules.  Respondent shall have 30 days from service of the amended opening brief and appendix to file and serve an amended answering brief on appeal and opening brief on cross-appeal. (SC)21-14534




05/27/2021AppendixFiled Appellant/Cross-Respondent's  Appendix to Opening Brief. Vols. 1-6. (SC)21-15307




05/27/2021AppendixFiled Appellant/Cross-Respondent's Appendix to Opening Brief. Vols. 7-11. (SC)21-15311




05/27/2021AppendixFiled Appellant/Cross-Respondent's Appendix to Opening Brief. Vols. 12-13. (SC)21-15312




05/27/2021BriefFiled Appellant/Cross-Respondent's Amended Opening Brief. (SC)21-15313




05/28/2021Notice/IncomingFiled Appellant/Cross-Respondent's Proof of Service for Amended Opening Brief. (SC)21-15336




06/04/2021BriefFiled Respondent/Cross-Appellant Sam Toll's Amended Answering Brief on Appeal and Opening Brief on Cross-Appeal. (SC)21-16126




06/04/2021AppendixFiled Respondent/Cross-Appellant Sam Toll's Appendix - Volume 1 of 1. (SC)21-16127




07/01/2021Order/Clerk'sFiled Order Granting Telephonic Extension.  Appellant/Cross-Respondent's Reply Brief on Appeal and Answering Brief on Cross-Appeal due:  July 20, 2021.  (SC)21-19013




07/20/2021BriefFiled Appellant/Cross-Respondent's Reply Brief and Cross-Respondent's Answering Brief. (SC)21-20917




07/29/2021BriefFiled Respondent/Cross-Appellant's Reply Brief on Cross-Appeal. (SC)21-21958




07/29/2021Case Status UpdateBriefing Completed/To Screening. (SC)


09/20/2021BriefFiled Respondent/Cross-Appellant Sam Toll's Notice of Supplemental Authority in Support of Amended Answering Brief on Appeal and Opening Brief on Cross-Appeal. (SC)21-27191




11/22/2021Notice/IncomingFiled Substitution of Attorneys from Flangas Law Group to Courtney G. Forster of Gunderson Law Firm. (SC)21-33526




11/23/2021Order/ProceduralFiled Order Disapproving Substitution of Counsel. The substitution of counsel is disapproved because it is not signed by the substituting attorney (Courtney G. Forster).  (SC)21-33709




12/01/2021Order/ProceduralFiled Order/Submit on Briefs. Cause appearing, oral argument will not be scheduled and this appeal shall stand submitted for decision to the Northern Nevada Panel as of the date of this order on the briefs filed herein. (SC)21-34287




12/07/2021Notice/IncomingFiled Appellant's Substitution of Attorneys from Flangas Law Group to Courtney G. Forster of Gunderson Law Firm. (SC)21-34888




12/08/2021MotionFiled Stipulation and Order for Dismissal with Prejudice. (SC)21-34989




01/07/2022Order/DispositionalFiled Order/Stipulated Dismissal.  Pursuant to the stipulation of the parties, and cause appearing, the appeal in Docket No. 81726 is dismissed.  The stipulation also purports to dismiss the appeal in Docket No. 81874.  The appeal in Docket No. 81874 was dismissed on May 20, 2021.  This court therefore takes no action on the stipulation to the extent it purports to dismiss the appeal in Docket No. 81874.  Case Closed/No Remittitur Issued.  Nos. 810726/81874.  (SC)22-00720





Combined Case View